EXHIBIT 99.1 NEXEN INC. Special Meeting of Shareholders of Nexen Inc. ("Nexen") September 20, 2012 REPORT OF VOTING RESULTS National Instrument 51-102 – Continuous Disclosure Obligations Section 11.3 Matters Voted Upon Description of Matter Outcome of Vote Votes by Ballot Votes FOR Votes AGAINST 1. Special resolution of the holders of common shares, the full text of which is set forth in Appendix A of the information circular and proxy statement of Nexen dated August 16, 2012 (the “Information Circular”), to approve a plan of arrangement under Section 192 of the Canada Business Corporations Act (the “Arrangement”), all as more particularly described in the Information Circular. Passed (99.62%) (0.38%) 2. Special resolution of the holders of cumulative redeemable Class A rate reset preferred shares, Series 2, the full text of which is set forth in Appendix B of the Information Circular, to approve the Arrangement, all as more particularly described in the Information Circular. Passed (87.37%) (12.63%)
